Judgment, Supreme Court, New York County (Herbert Adlerberg, J., at arraignment; Sheila Abdus-Salaam, J., at jury trial and sentencing), rendered December 1, 1994, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
*327Defendant was not deprived of the effective assistance of counsel by the arraignment court’s summary denial of his request for the substitution of assigned counsel. Defendant’s assertion that his attorney never advised him of his right to testify before the Grand Jury was unsupported and implausible, given defendant’s extensive prior experience with the criminal justice system, and would not, in any event, have entitled him to dismissal of the indictment (see, People v Wiggins, 89 NY2d 872; People v Lineberger, 234 AD2d 117; People v Wilkins, 188 AD2d 320, lv denied 81 NY2d 978).
The record substantiates the People’s contention that defendant knowingly and voluntarily waived his right to be present at sidebar conferences during jury selection (see, People v Irving, 234 AD2d 31, lv denied 89 NY2d 924).
Defendant’s remaining contentions are unpreserved and without merit. Concur—Sullivan, J. P., Milonas, Williams and Tom, JJ.